Dissenting Opinion by
Montgomery, J.:
I respectfully dissent.
This claimant’s original employment dates back to 1943 when he was first hired as a janitor without any conditions as to union membership. Thereafter he was inducted into the military service and under Section 8(c) of the Selective Training and Service Act of 1940, *287eh. 720, 54 Stat. 890, was assured reinstatement to the job he left. Prior to his return, his employer entered into a collective bargaining agreement with Local No. 29, Building Service Employes Union, a bona fide labor organization, by which it was necessary for the appellant-employer to employ only members of that union. Nevertheless, when claimant returned from the military he was reinstated in his former position without being required to join the union and it was not until 18 years later, in 1963, that he was first requested to join. At this time he was tendered union membership on the payment of fifteen dollars for initiation fee, the current 1963 dues and also the dues for the prior year 1962, although at first he was asked to pay a much larger sum to cover the 18 years during which he had worked after his return from service.
At no time has claimant been a union member or subject to the terms of the collective bargaining agreement. Therefore, cases such as Gianfelice and Lybarger have only limited application since they involved claimants who were union members. Furthermore, Section 402(b) (1), 43 P.S. §802(b) (1), of the statute has no application because claimant was not required to join a company union or to resign from or refrain from joining a bona fide labor organization. On the contrary, he was being required to join the latter type organization as a condition for his continued employment by appellant. The Board in its decision stated that, “. . . [claimant] was dropped from the payroll because he was not and would not become a member of this union.” Whether his separation be considered a voluntary quit or a dismissal, the only question presented to us is whether his refusal to join Local 29 renders him ineligible for unemployment benefits.
For our purpose we shall assume that appellant could legally terminate the employer-employe relationship at any time after the expiration of the one year *288provided by the Selective Training and Service Act. Closed shop agreements are valid under the Pennsylvania Labor Relations Act of June 1, 1937, P. L. 1168, §6, as amended, 43 P.S. §211.6, and an employer may require his employes to join the union as a condition for continuing their employment. Brown v. Lehman, 141 Pa. Superior Ct. 467, 15 A. 2d 513 (1940).
Numerous cases on this point have reached this Court, as well as our Supreme Court, under various factual situations. In Barclay White Co. v. Unemployment Compensation Board of Review, Department of Labor and Industry, 356 Pa. 43, 50 A. 2d 336 (1947), cert. denied, 332 U.S. 761, 68 S. Ct. 63, 92 L. Ed. 347, the claimant, a union member, was denied benefits when he would not accept work in an open shop. Therein it was held he refused “suitable work” without “good cause”.
In O’Donnell Unemployment Compensation Case, 173 Pa. Superior Ct. 263, 98 A. 2d 406 (1953), we held a union member ineligible, by failing to pay reasonable charges imposed by her union, on the theory that she did not take reasonable precaution to preserve her employe status, thereby making her a voluntary quit.
In Wallace Unemployment Compensation Case, 187 Pa. Superior Ct. 618, 620, 145 A. 2d 902, 903 (1958), we remanded a case for a specific finding but said, “A claimant who refuses to join a union is not barred from unemployment benefits unless he had knowledge that the employer operated a closed shop when he applied for work and joining the shop union was made a condition of his employment, in the contract of hiring.” (Emphasis supplied.)
However, in Butler Unemployment Compensation Case, 189 Pa. Superior Ct. 605, 608, 151 A. 2d 843, 845 (1959), we distinguished between a company union and a bona fide labor organization and stated, “We are now definitely ruling that a claimant who fails or refuses *289to join or remain a member of a bona fide labor organization, as a condition of continuing in employment under the contract between such organization and employer, does not have a cause of a necessitous and compelling nature for leaving his work.” In that case claimant had been hired and worked several weeks before she was told of the requirement of union membership and was denied benefits on her refusal to join.
But in Williams Unemployment Compensation Case, 193 Pa. Superior Ct. 320, 325, 164 A. 2d 42, 45 (1960), although we did not expressly reverse Butler, we did so in effect by saying, “In view of the now established rule of the G-ianfelice case, supra, and after a careful examination of the above language contained in the act in question, I am unable to read into this language a legislative intention to deny benefits to an employee as a ‘voluntary quit’ for failure to meet the terms of a collective bargaining agreement and so create the hardship this act was intended to alleviate.” We said further, “By ruling ‘that a claimant who fails or refuses to join or remain a member of a bona fide labor organization as a condition of continuing in employment under the contract between such organization and employer, does not have a cause of a necessitous and compelling nature for leaving his work’, this Court goes far beyond the intent of the legislature.” We referred to Barclay White Co. v. Unemployment Compensation Board of Review, Department of Labor and Industry, supra, in that opinion. The courts of some sister states differ on this issue.1
As previously stated, I do not believe this case is dependent on Cianfelice or Lybarger since claimant was not a party to the labor contract. I would allow him benefits for the reason that he was hired when there was no union contract and worked for many years as *290a nonunion employe. Under such circumstances it would be unreasonable to impose on him a condition that is the subject of recent controversy in the United States Congress2 and involves an important right of workers, i.e., the freedom of choosing whether to join a labor union or not. This right is preserved by both the National Labor Management Eelations Act as well as that of Pennsylvania. See generally the Act of June 1, 1937, P. L. 1168, 43 P.S. §211.1 et seq.; American Federation of Labor v. Watson, 327 U.S. 582, 66 S. Ct. 761, 90 L. Ed. 873 (1946); 56 C.J.S. Master and Servant §28(2), page 116.
This conclusion is consistent with the Barclay White Co. case, supra. If a union man may be denied unemployment benefits because he refuses referral work in an open shop, a nonunion man should receive benefits when an employer requires union membership as a condition for continuing his employment in a union shop.' An employer should not be permitted to use union membership to suit his own purpose. Consistency requires that the importance of union membership be evaluated the same in all cases. If it is unimportant for purposes of unemployment compensation, as was held in Barclay White Co., then it should be held unimportant in the present case. HoAvever, it would not be necessary to decide at this time whether a refusal to join the union of a closed shop to which an unemployed nonunion workman has been referred makes him ineligible for subsequent unemployment benefits.
I am not impressed by the argument advanced by appellant that it was not an unreasonable request to ask claimant to pay |51, which included one year’s back dues to cover the 18 years during Avhieh he had *291received the same benefits union employes had enjoyed through collective bargaining. Such benefits were bestowed willingly by the employer who must have been satisfied that claimant had earned them. He was discharged at age 65 after 20 years of faithful service. I would consider any demand by the union for back years an unjustified demand, as was held in Williams, supra. This would be another reason for granting benefits to claimant.
I would affirm the decision of the Board in allowing benefits.
Watkins, J., joins in this dissenting opinion.

 See 90 A.L.R. 2d 851, §7.


 So-called “right to work” provision, Section 4(b) of the Labor Management Relations Act, the Act of June 23, 1947, eh. 120, Title I, §101, 61 Stat. 151, as amended, 29 Ü.S.C. 164.